Citation Nr: 1202826	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from January 1975 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran had initially included in his notice of disagreement the issue of a noncompensable rating assigned for his service-connected low back disability.  At a hearing with a decision review officer at the RO, the Veteran indicated that a rating of 20 percent would satisfy his appeal.  In a January 2009 rating decision, the RO increased the disability rating to 20 percent.  The Veteran then expressed in his substantive appeal his belief that the claims on appeal should be service connected.  Thus, it is apparent he wished to limit his appeal only to those claims for which service connection had been denied.  Indeed, the only issues certified to the Board are those identified in this decision/remand.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for hemorrhoids, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  The Veteran developed a chronic hemorrhoid disability, with periodic exacerbation, during his period of active duty in the Air Force; medical evidence of record confirms that the chronic disorder has persisted until the present time (with periods of exacerbation).  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for hemorrhoids is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hemorrhoids.  The claim on the merits is also granted in the below decision.  Therefore, no further development is needed with respect to the appeal.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection for hemorrhoids was denied in a September 1995 rating decision on the basis that hemorrhoids were found to pre-exist service and were not found to be aggravated in service.  The Veteran did not appeal the decision, and it became final.  

The Veteran contends that new and material evidence has been presented to merit a reopening of the claim.  Essentially, the Veteran contends that there is evidence of record which supports a conclusion that the Veteran's current hemorrhoid disability was incurred in service.  At a December 2008 VA examination, he presented with a diagnosis of hemorrhoids which were not currently active.  The examiner relayed that the Veteran first experienced the condition in May 1975, while on active duty, and noted that the condition increased in severity such that thrombosed hemorrhoids required lancing.  

The 2008 VA opinion is, essentially, based on the Veteran's subjective history of his symptoms (something on which the Veteran, as a layperson, is competent to report).  The claims file, however, was reviewed prior to the assessment, and it is reasonable to assume that the examiner reviewed the original 1974 entrance examination.  That examination report, dated in November 1974, noted that the Veteran had a history of hemorrhoids; however, the anus was found to be completely within normal limits upon examination.  Thus, in recording the Veteran's complaint in light of a review of the medical history, this examiner essentially has indicated that the Veteran's chronic hemorrhoid disability began after service entrance.  

This evidence is new, in that such a medical opinion was not of record at the time of the last finalized denial, and is material, in that by given medical evidence supportive of  an in-service etiology for hemorrhoids, it relates to a previously unsubstantiated fact and raises a reasonable possibility of substantiating the underlying claim for service connection.  See 38 C.F.R. § 3.156.   Accordingly, the case will be reopened.  

Service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

There are numerous indications throughout the service treatment records of the Veteran's experiencing painful hemorrhoids.  As noted above, at service entrance, the Veteran was noted to have a history of acute hemorrhoids that had resolved upon his entrance to active duty.  The anus and rectum were found to be within normal limits at the time of the Veteran's entrance into service, and he was accepted into active duty.  

Shortly after his entrance to service, during basic military training, the Veteran began to have problems with hemorrhoids.  As the Veteran has reported, he was first assessed as having active hemorrhoids in May 1975 (a history of resolved hemorrhoids was noted in April 1975).  This condition persisted throughout the Veteran's active duty, with 1975 and 1977 consultations showing the need for prescription creams to treat hemorrhoids.  In 1981, The Veteran had a normal anus and rectum during a periodic physical examination; however, there was a relapse of active hemorrhoids shortly thereafter.  Specifically, the Veteran had a surgical procedure done to remove a thrombosed hemorrhoid in 1983, and despite this procedure, in May 1984 during an annual physical examination was noted to have a currently present hemorrhoid.  In 1989, again during a periodic physical examination, no active hemorrhoids were reported to be present.  

Following service, the Veteran has required periodic treatment to manage hemorrhoids.  Most recently, in December 2008, the Veteran was assessed as having hemorrhoids which were not currently active.  That is to say, the Veteran was determined to experience chronic hemorrhoids; however, at the time of his examination, there was no visible flare-up of the disease.  The Veteran stated that he has had to manage his hemorrhoid condition for many years, and now requires the use of special wipes during his bowel movements to avoid pain associated with the residuals of his condition.  The Veteran stated that when his hemorrhoids become active, they become bright red and irritated, and that there is occasional bleeding.  As noted, the VA examiner determined that the Veteran experienced chronic hemorrhoids which were not active at the time of examination.  

Essentially, the Board can conclude that the Veteran may have had a history of hemorrhoids prior to service; however, he was noted to be free from the disease upon objective examination at service entry (suggesting that any pre-service condition was acute).  The Veteran's history of an acute episode of the condition was also noted in April 1975; however, by May 1975, the Veteran began to develop active disease.  Unlike the pre-service manifestations, this condition continued to flare-up throughout the period of active military service.  The Veteran has been seen for treatment over the course of his lengthy service and subsequent to discharge, and in 2008, it was noted that the Veteran's hemorrhoid disability, though not currently active, was a chronic disorder part of his overall disability picture.  Essentially, given the lengthy treatment history associated with the condition, the Board concludes that there has been a continuity of symptoms of chronic hemorrhoid disease from service to the present.  That is, it is apparent that the Veteran currently experiences a chronic hemorrhoid disease which had origins in service, and accordingly, service connection will be granted.  See 38 C.F.R. § 3.303; Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hemorrhoids is reopened.  

Entitlement to service connection for hemorrhoids is granted.  


REMAND

The Veteran asserts that he developed a chronic upper gastrointestinal disability, to include GERD, during his many years of active duty in the Air Force.  

The Veteran's service treatment records do not indicate treatment for GERD; however, there are a few indications of gastrointestinal symptoms potentially indicative of GERD or another type of gastric/esophageal problem.  Specifically, the Veteran, in December 1976, had bloating in his abdomen along with complaints of stomach pain.  The Veteran asserts that GERD was never officially diagnosed in service-although, according to his competent reports of symptoms, he began to use over-the-counter antacid medication while he was still on active duty.  Although not specifically related to GERD, it is additionally noted that the Veteran had abdominal pain in 1991 which was treated in the context of a musculoskeletal injury.  It is noted that pain in the abdomen could, potentially, reflect any number of anatomical disorders, and it, along with the Veteran's usage of antacids in-service and his bout of epigastric discomfort, at least raise the issue of an in-service incurrence of GERD.  

Indeed, the Veteran does have a current diagnosis of GERD that was confirmed via esophagram in August 2003.  The treating physician diagnosed the Veteran as having acid reflux which the Veteran reported as having been present for 13 years.   This would indicate that the Veteran's complaints of the heartburn-related symptoms associated with GERD had their origins in approximately 1990, which was five years prior to service separation.  

Essentially, the Board notes that there is a current disability present and an indication of a potential relationship between this disorder and military service.  Thus, there is a need to afford the Veteran a comprehensive VA gastrointestinal examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA gastroenterology examination.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that GERD or any other upper gastrointestinal disability had its initial manifestations in service.  The examiner should specifically consider the Veteran's report of stomach pain noted in 1976 and abdominal pain noted in 1990.  The Veteran's report of usage of over-the-counter medication to curb reflux symptoms should also be addressed.  Any conclusions must be accompanied by a rationale.  

3.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


